El Juez Asociado Sií. MacLeary
omitió la siguiente opinión del Tribunal.
La apelante en esta causa, por conducto de su abogado, J. E. Martínez: Quintero, solicitó en 29 de Marzo últi-mo, un auto de Habeas Corpus, del Tribunal de Distrito de San Juan, alegando que se hallaba ilegalmente res-tringida de su libertad, en la Cárcel Municipal de Vega Baja, en virtud de un auto de prisión expedido por el Juzgado Municipal de dicha. Ciudad; y que en dicho auto de prisión, se la declaraba convicta del delito de daños maliciosos, condenándola al pago de una multa de diez dollars y las costas del procedimiento (montantes tres dollars) y en defecto de pago, á veinte y seis días de prisión.' Dicha apelante alega que su encarcelamiento es ilegal, porque obedece á una sentencia que está en contravención con las disposiciones del Artículo 322 del Código de Enjuiciamiento Criminal. En otras palabras, la apelante sostiene que su prisión debía ser solamen-te por trece días, ó sea á razón de un día por cada dollar de multa y costas, en tanto que el auto de prisión la obli-ga á cumplir su condena, á razón de un día por cada cin-cuenta centavos de multa y costas, por lo que la prisión resulta dos veces más larga.
Evidentemente, el Juez Municipal basó su sentencia en el Artículo 54 del Código de Enjuiciamiento Criminal, que dice lo siguiente-:
“Guando se dicte sentencia contra el acusado, imponiéndosele mul-ta y el pago de las costas .del juicio, si dejare de hacerlas efecti-vas inmediatamente, el Juez ordenará que se le detenga en prisión á razón de un día por cada cincuenta centavos de multa y costas que dejare de pagar, siempre que la. totalidad de dicha prisión no excediere de noventa días. ’ ’
Esta es Ley que rigió las sentencias en el Juzgado de Paz, tal como dicclio Juzgado existía con anteriori-dad á la adopción de la “LEY PAPA REORGANIZAK *486EL SISTEMA JUDICIAL DE PUERTO RICO etc” cuya ley fué aprobada el 10 de Marzo de 1904, y empezó á regir el lo. de Julio último. La apelante afirma que la prisión debe regularse por las disposiciones del Ar-tículo 322 del Código de Enjuiciamiento Criminal, que dice lo que sigue:
“Un fallo, en que el acusado sea condenado á pagar una multa, puede también disponer que se le reduzca á prisión hasta que la multa sea satisfecha. Pero la sentencia habrá de 'determinar la duración de la prisión, que no debe exceder 'de un día por cada dollar de multa, ni pasar más allá, del término.á que. fuere senten-ciado á prisión el acusado, por el delito de que ha sido convicto.”
Este artículo de la Ley, por el que se fija la prisión á razón de un día por cada dollar de multa y costas, es lá Ley vigente para regular la prisión impuesta por sentencias del Tribunal de Distrito, y la cuestión que bay que decir es simplemente ésta: ¿Tiene el Juzgado Municipal, al fijar la prisión por falta de pago de multa y costas, que ajustarse á las disposiciones del Artíulo 54, tales como fian sido establecidas para el Juzgado de Paz, ó á las del Artículo 322, tales como fian sido establecidas para la Corte de Distrito'? El Abogado de la apelante sostiene'que este último artículo- es aplicable, y en apo-yo de esta opinión, fiace referencia á los artículos 3 v 4 de la ‘ LEY PARA REORGANIZAR EL SISTEMA JUDICIAL DE PUERTO RICO, ETC.”, que fué apro-bada el 10 de Marzo de 1904. Véanse las leyes de 1904, páginas 94 y 95.
En la'citada Ley de la Asamblea Legislativa, se con-signa que “se crea por la presente el cargo de Juez Municipal, quien desempeñará los deberes y funciones que más adelante se determinan en esta Ley; y todos los procedimientos ante dichas Cortes Municipales deberán ser tramitados conforme á las reglas y procedimientos ep práctica en las Cortes de Distrito.” (Sección 3) Y di*487'Cha Ley continúa: “A excepción de lo que'se determina más adelante en la presente Ley, el Juez Municipal creado por la presente, ejercerá todas las funciones que actual-mente corresponden á los Jueces de Paz y Jueces'Muni-cipales. (Sección 4.)
También se hizo referencia, durante el informe oral, á una “Ley para prescribir el procedimiento en las vistas de causas criminales en las Cortes Municipales’', cuya Ley fué aprobada en 28 de Mayo de 1094. (Véanse las leyes de la Sesión Especial de 1904, página 12.) Dicha Ley dice lo siguiente:
Artículo 1. — Que el procedimiento para la institución y los jui-cios en causas criminales ante las Cortes Municipales, será el mis-mo que el dispuesto por la Ley, para causas criminales en los Juz-gados de Paz.
Artículo 2. — Toda Ley ó parte de Ley, que se oponga á la pre-sente, queda 'derogada. ’ ’
Todas estas Leyes deben considerarse juntas, y debe procurarse ponerlas on harmonía hasta donde sea-posi-ble. Esta es una regla general de interpretación bien conocida por todos los Tribunales 3^ sí, á primera vista, pu-diera suponerse que las Secciones 3 3^ 4 de la Le}7- “Para reorganizar el Sistema Judicial de Puerto Pico, etc.”, á que antes se ha hecho referencia en la presente, exi-gen á las Portes Municipales proceder con arreglo al Artículo 322 del Código de Enjuiciamiento Criminal, en vez de con arreglo al artículo 54 de dicho Código, esta opinión sería inmediatamente rectificada por un examen de la Le3r de 28 de Ma;yo de 1904, que claramente dispone “que el procedimiento para la institución y juicios en causas criminales ante las Cortes Municipales, será el mismo que el dispuesto por la Ley, para causas crimina-les en los juzgados de Paz.” Pero aun cuando no so hubiera establecido esta última Le3r, no podríamos lle-gar á la conclusión de que era la intención de los artícu-*488los 3 y 4 de la “Ley, Para Reorganizar El Sistema Judicial de Puerto Rico, etc.”, derogar el artículo 54 del Código de Enjuiciamiento Criminal,, ó sea exigir á las Cortes Municipales proceder con arreglo al artículo 322 de dicho Código, porque el objeto de la Ley para la reorganización del Sistema Judicial, no era fijar penas ó períodos de prisión, ó regular el modo de cumplir con-denas de multa, en cárcel, sino dicha Ley tenía' un ob-jeto completamente distinto. Considerando, en conjun-to, todas las disposiciones transcritas y citadas en la pre-sente, es claramente la intención de la Ley, que las per-sonas multadas en .las Cortes Municipales de esta Isla, que no paguen las multas con arreglo á la sentencia de-ben cumplir la condena en la Cárcel, á razón de un día por cada cincuenta centavos de multa y costas.
Puesto que en el presente caso la apelante ha sido convicta del delito de daños maliciosos, y multada en diez dollars y las costas, ascendentes á tres dollars, de-be obligársela á sufrir veinte y seis días de prisión en la Cárcel Municipal de Vega-Baja.
De consiguiente se la devuelve á la custodia del Alcaide de dicha Cárcel, para cumplir su condena; y se confirma por la presente V. dictada por el Tribunal de
distrito el día 3 de Abril de 1905, con las costas de esta apelación á la apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados Hernández, Higueras y Wolf.